Exhibit SECURITIES PURCHASE AGREEMENT This Agreement (the “Agreement”) is made as of the 27th day of May, 2008 by and between Josh Bender (the “Seller”), and Chrissy Albice (the “Purchaser”). W I T N E S S E T H: WHEREAS, the Seller are the owner of 1,000,000 shares of common stock, par value $.001 per share (“Common Stock”), of PR Complete Holdings Inc, Inc. which is 100% of all the issued and outstanding shares,(the “Company”); and WHEREAS, the Sellers desire to sell to the Purchaser, and the Purchaser desires to purchase from the Sellers, such shares of Common Stock (the “Shares”), on and subject to the terms of this Agreement; WHEREFORE, the parties hereto hereby agree as follows: 1.Sale of the Shares.Subject to the terms and conditions of this Agreement, and in reliance upon the representations, warranties, covenants and agreements contained in this Agreement, the Sellers shall sell the Shares to the Purchaser, and the Purchaser shall purchase the Shares from the Sellers for a purchase price (the “Purchase Price”) equal to $7500 (seven thousand five hundred dollars) 2.Closing. (a)The purchase and sales of the Shares shall take place at a closing (the “Closing”), to be held at such date, time and place within the City of New York as shall be determined by the Purchaser on notice to the Sellers. (b)At the Closing: (i)The Sellers shall deliver to the Purchaser a certificate for the Shares, duly endorsed in form for transfer to the Purchaser. (ia) the website www.PRComplete.com  Existing client list/database (to market services to previous customers)  Email list of 200 people who have shown interest in service (filled in form on home page), including 1ShoppingCart account to enable you to quickly and easily email these people. 
